Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim(s)  
Claims 1, 3-9, 16-27 have been examined. Claims 2, 10-15 have been previously canceled. Claims 1, 19 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As described in Paras 0026 and 0034, specification, 
The fabrication component 110 reads work order received from the formulating component 100, computes appropriate motor instructions for an automated compounding machine to extrude a correct amount per a dosage based on API/formulation and strength.”

[0034] “The machine takes batch and-7- prescription data to compute motion sequence that creates precisely dosed final dosage forms. Prescription strength, quantity and active ingredient input into the machine by human or communicated electronically. Active ingredient and dosage form is used to compute formula characteristics such as viscosity. These computed characteristics, strength/dose and quantity are processed by a printing path routine or live production algorithm. In other embodiments, characteristics from prior machine measurements may be used. Ultimately, the result of this algorithm is a set of motion commands (and any other sensor/component instructions) for the machine to follow to prepare the final dosage forms. First, it computes optimal size and shape for easy swallowing (in the case of oral administration) and precise dosing. This size and shape forms the base desired geometry for each unit. The algorithm generates a point distribution to represent the unit. Then, it generates/computes a multidimensional vector print path of at least four dimensions that translates the geometry of the point distribution into motion. This path is used to coordinate printer motion. Each vector is communicated to its respective motor to coordinate motion along an axis. Together, motion by print head extrudes the compound and builds the unit layer-by-layer through motion in the X-Y-Z plane. Note that motors act in sync with each other. The machine makes the decision to do varying degrees of pathing and may print layer-by-layer or extrude in one single extrusion motion (rate and path instructions still computed and instructed) depending on dosage form, computed final geometry/shape, and formula characteristics. Some dosage forms such as suppositories require molds for production and dispensing so the system will ensure the correct mold is placed by human or machine into build area and then the motor instructions are computed to extrude directly into each cavity/mold. The machine may search a database for known mold configurations or use optical sensors or cameras to examine the mold and compute appropriate dimensions to create motor instructions.“ 

Claims 1 and 19 recite “computing appropriate motor instructions for the print head of the a fabrication component having a printer with a print head configured to extrude a correct amount of the non-sterile compound per a dosage based on API/formulation and strength” The claims do not provide any specific information of how to instruct the motor motion and extrude the compound.  Therefore, the claims render indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 16-27 are rejected under 35 U.S.C. 103 as being unpatentable over Robert Nickell (US. 20070255595A1) in view of Gaylo et al. (US. 20040005182A1 hereinafter Gaylo) and further in view of Alhnan et al. (WO 2016/038356A1) 

With respect to claim 1, Robert Nickell teaches a method comprising: 
receiving a prescription for a non-sterile compound from a health care provider in real time via a formulating component; (‘595; Para 0011: The formulations may be compounded in any desired dosage and in a variety of forms, such as, but not limited to, ointments, creams, gels, transdermals, solutions, sprays, suspensions, tablets, caplets, pellets, patches, capsules, and any other sterile or non-sterile dosage delivery system, construed as formulating component)
generating a work order via the formulating component (‘595; Para 0011: The software allows the physician to maintain inventory, place new orders, create custom formulations),; 
Gaylo teaches 
providing the non-sterile compound in a container (‘595; Para 0014: The process begins with a physician ordering compounded formulations. The physician may order the compounds via a supplied computer software program. After the order has been submitted, labels are preprinted by the service provider and may include the name and address of the physician, the date the compound was prepared, the beyond use date, the lot number, the name of the compound, the strength, the directions, auxiliary labels, and a fill in the blank portion for the patient's name and date of service. The service provider may supply all of the necessary containers for the final products, a pharmacy cabinet to store and lock the medications prior to dispensing, all necessary compounding equipment, and the compounding staff ) (‘182; Para 0024: By disclosure, Gaylo describes the method and system for controlling the amount of fluid deposited onto the product, which can be desirable for medical, pharmaceutical and other applications. Particular embodiments of the present invention can be used to test, group and calibrate microvalves so that the amount of fluid dispensed from each dispenser in a multi-dispenser printhead deposits a substantially identical volume of fluid as the other dispensers in the printhead. The Examiner interprets the dispenser construed as the container);
introducing the container and non-sterile compound therein to a fabrication component having a printer including a print head (‘182; Para 0024; Para 0159: One particular application for three-dimensional printing is the fabrication of medical products, such as pharmaceuticals and bone substitutes… when dispensing Active Pharmaceutical Ingredients into a dosage form, it is important to provide a delivered drop volume that is accurately controlled, measurable and repeatable to a close tolerance. This precision ensures that the final product has the proper amount of Active Pharmaceutical Ingredient or other critical compound, within an acceptable tolerance). 
computing appropriate motor instructions for the print head of the a fabrication component having a printer with a print head configured to extrude a correct amount of the non-sterile compound per a dosage based on API/formulation and strength, the fabrication component capable of reading work orders received from the formulating component (‘182; Para 0095: Para 0099: A fast axis motor [0099] 144 drives a cable 146 (FIG. 6) in alternating directions to move the printhead assembly 500 back and forth;  Para 0156 using a stepper motor driving a peristaltic pump, could be coordinated with instructions driving other parts of the three dimensional printing machine; Para 0157: The printhead assembly [0157] 500 is moved to the desired position for printing, preferably by a computer-controlled motion control system. The computer-controlled motion control system controls the printhead driver 142 and the fast axis motor 144 to move the printhead assembly 500 into the proper position for dispensing fluid ) 
executing the computed instructions to produce final dosage forms to fulfill an order (‘182; Para 0236: applications in which three-dimensional printing is used to produce oral dosage forms containing active pharmaceutical ingredients, for which the active pharmaceutical ingredients are contained in the dispensed binder liquid.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-sterile compound system of Robert Nickell with the technique of using three dimensional printing of Gaylo in order to provide the automatic compounding process for non-sterile compound
Robert Nickell/Gaylo does not, but Alhnan teaches  
extruding the non-sterile compound from the print head and producing the final dosage forms containing the non-sterile compound (‘356; Para 0013: provided a solid dosage form comprising extruded active ingredient-containing printing filament, and optionally extruded one or more further printing filaments.): 
receiving final dosage forms from the fabrication component via a dispensing component (356; Para 00332: printing filament is used in conjunction with an active ingredient- containing filament in order to adjust or augment the properties of the final dosage form.): and 
packaging and labeling the final dosage forms for dispensing to the patient (‘359; Para 00174: allow the computer to obtain all relevant information pertaining to the printing of the desired solid dosage form. Alternatively or additionally, the user may be requested to manually input or call information relating to one or more specific parameters pertaining to the solid dosage form (e.g. drug name/reference, drug dose, drug release requirements, colour, size, shape, solubility, packaging labelling information, etc.; Para 00179: monitoring of batches, monitoring of dosage forms dispensed to a given patient, etc)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-sterile compound system of Robert Nickell/Gaylo with the technique of the preparation of compounding products in pharmacies in order to provide the automatic compounding process for non-sterile compound

With respect to claim 3, the combined art teaches the method of claim 1, Robert Nickell discloses wherein compounding comprises providing the formula to the formulating component that prepares the final dosage forms (‘595; Paras 0010-0011, 0041) 

With respect to claim 4, the combined art teaches the method of claim 3, Robert Nickell discloses further comprising verifying the compounded non-sterile compound (‘595; Para 0038). 

With respect to claim 5, the combined art teaches the method of claim 4, Alhnan Nickell discloses wherein verifying comprises automatically collecting data throughout compound preparation and storing the data by lot number and an appropriate prescription/patient record (‘356; Para 0047: collecting data relating to solid dosage form production ). 

With respect to claim 6, the combined art teaches the method of claim 4, Alhnan discloses further comprising notifying a patient that the verified compound is ready for pickup (356; Para 00540). 

With respect to claim 7, the combined art teaches the method of claim 1, Alhnan discloses wherein batching comprises cross-referencing available resources (‘356; Para 00179: monitoring batching; Para 00204: a patient database comprising patient records for multiple patients (which records may include, for example, patient name, patient reference number, medical data, medical history, etc.) suitably contains information (which may merely be a cross-reference or reference number relating to information residing in another database, such as a solid dosage form database) regarding the solid dosage forms to be printed for each patient. Where the "information" is a cross-reference to a solid dosage form database, this solid dosage form database may then be consulted for further information regarding the solid dosage form). 

With respect to claim 8, the combined art teaches the method of claim 7, Alhnan discloses wherein available resources include one or more of compounding equipment, personnel, personnel training levels, inventory, API and inactive ingredients, tanks and pods (‘356; Para 00338 1.1 material and equipment..).  

With respect to claim 9, the combined art teaches the method of claim 1, Alhnan discloses wherein formulating comprises selecting or generating appropriate formulation records for a batch (356; Para 00179: monitoring of batches, monitoring of dosage forms dispensed to a given patient, etc).  

With respect to claim 16, the combined art teaches the method of claim 1, Alhnan discloses further comprising the steps of: identifying the non-sterile compound in the received prescription in real time (‘356; Abstract); 

batching the identified non-sterile compound in the received prescription for a compounding process; formulating the identified non-sterile compound in the received prescription to yield a formula; compounding the identified non-sterile compound in the received prescription from the formula; and filling the prescription for the non-sterile compound in real time (‘356; Paras 00179, 00289). 


With respect to claim 17, the combined art teaches the method of claim 1, further comprising the step of extracting from the prescription one or more of dosage form, drug, strength, quantity, patient allergies, reason for compounding, urgency, patient address, delivery and pick-up request, the extracting step being performed by the formulating component (‘356; Para 0075) 

With respect to claim 18, the combined art teaches the method of claim 1, further comprising the steps of generating and transmitting a secure message/request to prompt the health care provider for information for fields that are unclear, nonsensical or invalid, and/or to approve changes, the generating and transmitting steps being performed by the formulating component (‘595; Para 0043: the ordering may occur via different mediums, including placing the order online via the computer software program, via an email message, or via the facsimile submission of an order form. The order data may be created depending on the submission format….or the doctor may submit an email message to the compounding consultants with the order information contained). 

With respect to claim 19, Robert Nickell teaches a method comprising: 
receiving a prescription for a non-sterile compound from a health care provider in real time (‘595; Para 0011: The formulations may be compounded in any desired dosage and in a variety of forms, such as, but not limited to, ointments, creams, gels, transdermals, solutions, sprays, suspensions, tablets, caplets, pellets, patches, capsules, and any other sterile or non-sterile dosage delivery system, construed as formulating component); 
identifying the non-sterile compound in the received prescription in real time; batching the identified non-sterile compound in the received prescription for a compounding process (‘595; Para 0046: Once all of the order information has been submitted by the doctor, the compounding consultants will print the formulation orders in step 223, as well as order the chemicals from the supplier in pre-packaged lots under the agency of the doctor, print labels for the prescription bottles, and print a packing slip. The consultants then arrive on the scheduled day to compound the desired formulations); 
formulating the identified non-sterile compound in the received prescription to yield a formula; compounding the identified non-sterile compound in the received prescription from the formula (‘595; Para 0010: The service provider will also provide established formulations, assistance in creating new customized formulations based on experience and expertise, and the opportunity for the physician to create customized formulations of his or her choosing. The service provider will supply all necessary components on the day of compounding, including lab equipment, chemicals, an entire portable compounding lab, and all necessary staff) 
Gaylo teaches 
providing the identified non-sterile compound in a container (‘182; Para 0024: By disclosure, Gaylo describes the method and system for controlling the amount of fluid deposited onto the product, which can be desirable for medical, pharmaceutical and other applications. Particular embodiments of the present invention can be used to test, group and calibrate microvalves so that the amount of fluid dispensed from each dispenser in a multi-dispenser printhead deposits a substantially identical volume of fluid as the other dispensers in the printhead. The Examiner interprets the dispenser construed as the container); (‘595; Para 0014: The service provider may supply all of the necessary containers for the final products); 
introducing the container and identified non-sterile compound therein to a fabrication component having a printer including a print head (‘182; Para 0024; Para 0159: One particular application for three-dimensional printing is the fabrication of medical products, such as pharmaceuticals and bone substitutes… when dispensing Active Pharmaceutical Ingredients into a dosage form, it is important to provide a delivered drop volume that is accurately controlled, measurable and repeatable to a close tolerance. This precision ensures that the final product has the proper amount of Active Pharmaceutical Ingredient or other critical compound, within an acceptable tolerance); 
computing appropriate motor instructions for the print head of the fabrication component to extrude a correct amount of the non-sterile compound per a dosage based on API/formulation and strength, the fabrication component capable of reading work orders received from the formulating component (‘182; Para 0095: Para 0099: A fast axis motor [0099] 144 drives a cable 146 (FIG. 6) in alternating directions to move the printhead assembly 500 back and forth;  Para 0156 using a stepper motor driving a peristaltic pump, could be coordinated with instructions driving other parts of the three dimensional printing machine; Para 0157: The printhead assembly [0157] 500 is moved to the desired position for printing, preferably by a computer-controlled motion control system. The computer-controlled motion control system controls the printhead driver 142 and the fast axis motor 144 to move the printhead assembly 500 into the proper position for dispensing fluid );  
executing the computed instructions to produce final dosage forms to fulfill an order (‘182; Para 0236: applications in which three-dimensional printing is used to produce oral dosage forms containing active pharmaceutical ingredients, for which the active pharmaceutical ingredients are contained in the dispensed binder liquid.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-sterile compound system of Robert Nickell with the technique of using three dimensional printing of Gaylo in order to provide the automatic compounding process for non-sterile compound
Robert Nickell/Gaylo does not, but Alhnan teaches  
extruding the identified non-sterile compound from the print head (‘356; Para 0013: provided a solid dosage form comprising extruded active ingredient-containing printing filament, and optionally extruded one or more further printing filaments); 
building a dosage form containing the identified non-sterile compound layer-by-layer through motion in the X-Y-Z plane (‘356; Para 00212: Printing of the solid dosage form(s) is suitably performed by the printing apparatus or FFF 3D printer in a layer-by-layer fashion. Each layer is suitably a plane (substantially) parallel to that of the surface of the build platform. Any given layer may be of a uniform or non-uniform nature. Likewise, a solid dosage form may itself be of a uniform or non-uniform nature, be it on an intra-layer or inter-layer basis or both (i.e. different layers may have a different nature; Para 00213: Suitably filament(s) are printed/extruded onto the build platform (or onto a partially-formed solid dosage form thereon) at a pre-defined "layer height" (i.e. the distance in the "Z" direction between the top and bottom of a given layer, as opposed to the length or width of the layer in the X or Y direction); and 
filling the prescription for the non-sterile compound in real time (‘359; Para 00174: allow the computer to obtain all relevant information pertaining to the printing of the desired solid dosage form. Alternatively or additionally, the user may be requested to manually input or call information relating to one or more specific parameters pertaining to the solid dosage form (e.g. drug name/reference, drug dose, drug release requirements, colour, size, shape, solubility, packaging labelling information, etc.; Para 00179: monitoring of batches, monitoring of dosage forms dispensed to a given patient, etc)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-sterile compound system of Robert Nickell/Gaylo with the technique of the preparation of compounding products in pharmacies in order to provide the automatic compounding process for non-sterile compound
.
With respect to claim 20, the combined art teaches the method of claim 19, Alhnan discloses wherein the extruding step includes extruding the identified non-sterile compound directly into a mold (‘356; Para 0025). 

With respect to claim 21, the combined art teaches the method of claim 20, further comprising using optical sensors or cameras to examine the mold and compute appropriate dimensions to create motor instructions therefor (‘356; Para 00177). 

With respect to claim 22, the combined art teaches the method of claim 19, Robert Nickell disclose wherein compounding comprises providing the formula to the formulating component that prepares the final dosage forms (‘595; Paras 0010-0011, 0041). 

With respect to claim 23, the combined art teaches the method of claim 19, Robert Nickell discloses further comprising verifying the compounded non-sterile compound (‘595; Para 0038). 

With respect to claim 24, the combined art teaches the method of claim 23, Alhnan discloses wherein verifying comprises automatically collecting data throughout compound preparation and storing the data by lot number and an appropriate prescription/patient record (‘356; Para 0047: collecting data relating to solid dosage form production ).. 

With respect to claim 25 the combined art teaches the method of claim 19, Alhnan discloses wherein batching comprises cross-referencing available resources (‘356; Para 00179: monitoring batching; Para 00204: a patient database comprising patient records for multiple patients (which records may include, for example, patient name, patient reference number, medical data, medical history, etc.) suitably contains information (which may merely be a cross-reference or reference number relating to information residing in another database, such as a solid dosage form database) regarding the solid dosage forms to be printed for each patient. Where the "information" is a cross-reference to a solid dosage form database, this solid dosage form database may then be consulted for further information regarding the solid dosage form). 

With respect to claim 26 the combined art teaches the method of claim 25,Alhnan discloses  wherein available resources include one or more of compounding equipment, personnel, personnel training levels, inventory, API and inactive ingredients, tanks and pods (‘356; Para 00338 1.1 material and equipment..);. 

With respect to claim 27 the combined art teaches the method of claim 19, wherein formulating comprises selecting or generating appropriate formulation records for a batch (‘356; Para 00177).

Response to Arguments 
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive. 
In the Remark filed 05/13/2022, the Applicant argued that Gaylo does not disclose “computing appropriate motor instructions for the print head of the fabrication component to extrude a correct amount of the non-sterile compound per a dosage.” The Applicant further argued that Whether taken alone or in combination, Nickell, Gaylo and Alhnan do not disclose or teach the use of API/formulation and strength as a basis for computing print head motor instructions, as recited in amended independent claims 1 and 19. 
In response to the Applicant’s argument, the Examiner respectfully states the broadest reasonable interpretation of the recited claims. A portion of Paras [0026] and [0024] have been reproduced as below: 
0026] “The fabrication component 110 reads work order received from the formulating component 100, computes appropriate motor instructions for an automated compounding machine to extrude a correct amount per a dosage based on API/formulation and strength.”

[0034] “The machine takes batch and-7- prescription data to compute motion sequence that creates precisely dosed final dosage forms. Prescription strength, quantity and active ingredient input into the machine by human or communicated electronically. Active ingredient and dosage form is used to compute formula characteristics such as viscosity. These computed characteristics, strength/dose and quantity are processed by a printing path routine or live production algorithm. In other embodiments, characteristics from prior machine measurements may be used. Ultimately, the result of this algorithm is a set of motion commands (and any other sensor/component instructions) for the machine to follow to prepare the final dosage forms. First, it computes optimal size and shape for easy swallowing (in the case of oral administration) and precise dosing. This size and shape forms the base desired geometry for each unit. The algorithm generates a point distribution to represent the unit. Then, it generates/computes a multidimensional vector print path of at least four dimensions that translates the geometry of the point distribution into motion. This path is used to coordinate printer motion. Each vector is communicated to its respective motor to coordinate motion along an axis. Together, motion by print head extrudes the compound and builds the unit layer-by-layer through motion in the X-Y-Z plane. Note that motors act in sync with each other. The machine makes the decision to do varying degrees of pathing and may print layer-by-layer or extrude in one single extrusion motion (rate and path instructions still computed and instructed) depending on dosage form, computed final geometry/shape, and formula characteristics. Some dosage forms such as suppositories require molds for production and dispensing so the system will ensure the correct mold is placed by human or machine into build area and then the motor instructions are computed to extrude directly into each cavity/mold. The machine may search a database for known mold configurations or use optical sensors or cameras to examine the mold and compute appropriate dimensions to create motor instructions.“

Claims 1 and 19 recite “computing appropriate motor instructions for the print head of the  fabrication component having a printer with a print head configured to extrude a correct amount of the non-sterile compound per a dosage based on API/formulation and strength.” Gaylo discloses the printhead assembly [0157] 500 is moved to the desired position for printing, preferably by a computer-controlled motion control system. The computer-controlled motion control system controls the printhead driver 142 and the fast axis motor 144 to move the printhead assembly 500 into the proper position for dispensing fluid (‘182; Para 0157). Gaylo further discloses applications in which three-dimensional printing is used to produce oral dosage forms containing active pharmaceutical ingredients, for which the active pharmaceutical ingredients are contained in the dispensed binder liquid (‘182; Para 0236). 
Given broadest reasonable interpretation of the recited claims, it is submitted that the computation of  motion for printhead  assembly as taught by Gaylo is in a form as described in the claimed inventions.
Therefore, the Examiner maintains rejection of all claims,

Conclusion 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
WO2004005014A2, Timothy J. Pryor; Three-dimensional printing method and apparatus.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686